DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                           Claim Rejections - 35 USC § 102
2.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.       Claims 1, 21-23, 28, 29, and 31-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karanikos et al (Published U.S. Application No. 2005/0051478).           Karanakos et al discloses a portion capsule and method of making same having a body with a cavity between a bottom and flange (20; see Fig. 1), said cavity configured for receiving a beverage substrate (inherently able to receive a powdered coffee, for example) and a filter made of, for example, paper (paragraph 18) located inside of the cavity, same comprising same having been folded into a plurality of overlapping areas where the filter is folded and attached to itself (e.g. Fig. 6) and having a side wall attached to an inside wall of the cavity (see 32 in Fig. 1) and free of attachment to the bottom and flange, said flange having a lid attached to same (38).          Regarding claims 29 and 36, the capsule is sealed with a cover and inherently hermetically sealed as same is purged of oxygen and replaced with inert gas (paragraph 20).
Regarding claims 33 and 37, Karanikos et al further discloses folds differing from each other in shape (albeit slightly) and having irregular intervals on the periphery of the filter (slightly).  

    PNG
    media_image1.png
    399
    605
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.       Claims 2, 3, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Karanikos et al (Published U.S. Application No. 2005/0051478) taken together with Bielfeldt et al (U.S. Patent No. 6189438).          Karanakos et al further discloses the filter free of attachment to the capsule bottom and flange and wherein overlapping areas are located in a region of the filter that is sealed and extending at least partially to an inside wall of the cavity (32; see Fig. 1).  Though Karanakos et al provides a filter having a curved shape, it is not curved  rejected under 35 U.S.C. 103 as being unpatentable over Karanikos et al (Published U.S. Application No. 2005/0051478) taken together with Gorbatenko (Published Application No. 2013/0045308).          Karankos et al is silent regarding partially coating the filter with a plastic.  However, Gobrabtenko teaches a beverage capsule having a filter made of paper which is further at least partially coated with a plastic material (e.g. polylactic acid, i.e. PLA) which is used as an adhesive material which is biodegradable.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed same with respect to the filter as well as other portions of said capsule of Karankos et al to increase the biodegradability of said capsule.                                      Allowable Subject Matter
7.       Claims 27 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record neither discloses nor teaches the capsule with filter as specifically claimed wherein said filter further protrudes substantially in a direction of the filling side of the cavity and/or is bent in the direction of the filling side of the cavity.


Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                                


Anthony Weier
June 17, 2021